
	

113 HRES 156 IH: Expressing the sense of the House of Representatives that the Transportation Security Administration should delay implementation of changes to the Prohibited Items List that do not enhance the protection of passengers, and for other purposes.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 156
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Ms. Jackson Lee (for
			 herself and Mr. Grimm) submitted the
			 following resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Transportation Security Administration should delay
		  implementation of changes to the Prohibited Items List that do not enhance the
		  protection of passengers, and for other purposes.
	
	
		Whereas the terrorists who attacked the United States of
			 America on September 11, 2001, were able to threaten and overpower crew members
			 and pilots on commercial airplanes in order to gain access to the cockpits
			 reportedly used box cutters, small knives, or razor blades;
		Whereas in the wake of the September 11, 2001, terrorist
			 attacks, the Transportation Security Administration (TSA) was created to assume
			 control of the civilian aircraft security functions of the Federal Aviation
			 Administration and is currently tasked with providing security for the Nation’s
			 airports, maintaining a security force to screen all commercial airline
			 passengers and baggage, and working with the transportation, law enforcement,
			 and intelligence communities to ensure safety;
		Whereas every day, the TSA processes an average of 1.7
			 million passengers at more than 450 airports across the Nation and in 2012,
			 637,582,122 passengers relied on TSA screening to ensure that they safely
			 reached their destinations;
		Whereas on March 5, 2013, the Transportation Security
			 Administration publicly announced its intention to permit passengers, effective
			 April 25, 2013, to bring previously banned items in their carry-on baggage when
			 boarding flights;
		Whereas prohibited items that would be permitted effective
			 that date include items that are potentially dangerous to passengers, flight
			 attendants, pilots, and Federal air marshals, and include hockey sticks,
			 lacrosse sticks, golf clubs, and, more alarmingly, small knives;
		Whereas on April 9, 2013, the Nation was reminded of the
			 terrible harm that small knives can inflict on victims when a mass stabbing
			 occurred on the campus of Lone Star College in Houston, Texas, during which the
			 suspect used a razor utility knife and caused injuries, including lacerations
			 of the face and neck, to 14 people;
		Whereas the TSA’s decision to allow these items was made
			 without a formal engagement process and without the consultation of members of
			 the Homeland Security Committee or its Subcommittee on Transportation Security,
			 the Aviation Security Advisory Committee, or the various stakeholders in the
			 air transit industry that will be directly affected by this change;
		Whereas the American public, air travel industry
			 stakeholders, and Federal air marshals have expressed strong disapproval of the
			 impending Prohibited Items List changes, and their lives and well-being would
			 be placed in jeopardy as a result of the changes; and
		Whereas the $1,270,000,000 in estimated sequestration cuts
			 currently in effect at the TSA exposes the agency to vulnerabilities and facing
			 increased security risks due to potential furloughs, hiring freezes, and
			 layoffs of critical personnel, including transportation security officers and
			 Federal air marshals, as well as the elimination of the Crew Member Self
			 Defense Training Program: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the House of
			 Representatives disapproves of the Transportation Security Administration’s
			 decision to modify the prohibited items list, set to take effect on April 25,
			 2013, that would allow passengers to bring small knives in their carry-on
			 baggage; and
			(2)the Transportation Security
			 Administration’s implementation of those changes to its Prohibited Items List
			 should be delayed indefinitely until such time that the agency conducts a
			 formal engagement process involving all of the affected stakeholders and has
			 meaningful consultations with affected air travel industry stakeholders,
			 including flight attendants.
			
